PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Conagen, Inc.
Application No. 16/036,261
Filed: 16 Jul 2018
For: PLASMID ADDICTION SYSTEM TO DRIVE DESIRED GENE EXPRESSION
Docket No. C1497.70027US01 (PATENT)
:
:
:	DECISION ON PETITIONS
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed May 6, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed Application Data Sheet (ADS).  This is also a decision on the petition to expedite under 37 CFR 1.182, filed May 6, 2022.

The petition under 37 CFR 1.182 is GRANTED.
	
The petition under 37 CFR 1.78(c) is GRANTED.

Petition under 37 CFR 1.182:

With the instant petition under 37 CFR 1.182, Applicant has requested expedited consideration, and paid the $210 petition fee. In view thereof, the petition is granted.

Petition under 37 CFR 1.78:

A petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §§1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


With the instant petition, petitioner has paid the $1050 petition fee, made the proper statement of unintentional delay (including a satisfactorily explanation for the delay in filing the petition), and submitted the reference to the prior provisional application in an ADS.  As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.

The statement of unintentional delay contained in the petition differs from the statement required by 37 CFR 1.78(c).  Petitioner’s statement is being construed as the required statement.  Petitioner must notify the Office if this construal is not correct.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of       37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application 
on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee, in response to the Notice of Allowance mailed April 5, 2022.
 

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt